Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on October 7, 2020 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) mailed on May 7, 2020 has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on October 7, 2020 has been entered.

In view of applicant’s amendment, the 35 USC 103 rejection based on Higuchi, Daichi et al. (English translation of JP 2013-018856A) in view of Kinzelmann et al. (US 2013/0115405 A1) is modified. 

Upon reconsideration of claim 2, a new 35 USC 112(d) rejection is made.  Further, a new claim objection to claim 2 is made. 

New obviousness type double patenting rejections are made. 



Claim Objections

Claim 2 is objected to because of the following informalities:  at lines 3-4, replace the recitation “wherein the polyisocyanate component comprises at least one of isophorone diisocyanate, hexamiethylene diisocyanate” with the recitation “wherein the acyclic aliphatic polyisocyanate is hexamethylene diisocyanate and the alicyclic polyisocyanate is isophorone diisocyanate”.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

modified polyisocyanate fails to further limit the acyclic aliphatic polyisocyanate and/or the acyclic polyisocyanate of parent claim 1.  

In order to overcome this rejection, claim 2 recitation relating to the modified polyisocyanate should be provided in claim 1. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi, Daichi et al. (JP 2013-018856A) in view of Kinzelmann et al. (US 2013/0115405 A1).  English translation of JP2013-018856A previously provided. 


Regarding claim 1, Higuchi discloses a pressure sensitive adhesive film excellent in transparency (optically clear adhesive sheet) formed from a two component curable polyurethane resin composition (0013-0014 and 0017).  Further, the polyurethane composition of Higuchi is cured by heat (0056). Moreover, the polyurethane composition of Higuchi contains a hydroxyl group terminated hydrogenated polybutadiene (polyol component) (0027) and a polyisocyanate compound (0038).  Moreover, Higuchi discloses that polyisocyanates can be aliphatic polyisocyanate or alicyclic polyisocyanate (0039). 

With respect to claim 1 limitation of “the polyol component contained in the heat-curable polyurethane composition consisting of a polyol having an olefin skeleton”, the examiner submits following. The polyurethane composition of Higuchi contains hydrogenated dimer diol (0015) and a hydroxyl group terminated hydrogenated polybutadiene (polyol component consisting of a polyol having an olefin skeleton).  It is submitted that while the presence of phrase “consisting of” limits the polyol component to polyols having an olefin skeleton, however, the polyurethane composition of the claimed invention does not exclude other unrecited elements including polyols e.g. hydrogenated dimer diols.  Because, claim 1 also recites “the heat curable polyurethane composition containing a polyol component and a polyisocyanate component”. It is submitted that the recitation “containing” is synonymous with “comprising”, which renders the polyurethane composition open to presence of other elements including other polyols. MPEP 2111.03 (I). Accordingly, hydrogenated dimer diol of Higuchi is not excluded from the claimed polyurethane composition.

As to claim 1, the difference between the claimed invention and the prior art of Higuchi is that Higuchi is silent as to disclosing an α ratio (A/B) of the number of moles of OH groups (A) derived from the polyol component to the number of moles of NCO groups (B) derived from the polyisocyanate component is 1.3 to 1.8.

Kinzelmann discloses that the quantities of NCO and OH groups for the synthesis of the thermoplastic polyurethane are selected so that NCO:OH ratio of below 1 is implemented, for example from 0.75 to 0.99 (0023).  A person having ordinary skill in the art would recognize that OH:NCO ratio (α ratio) in the disclosure of Kinzelmann is 1.33 (1/0.75) to 1.01 (1/0.99).  Given that the claimed range of α ratio of 1.3 to 1.8 overlaps or lies within the range disclosed by Kinzelmann (1.01 to 1.33), a prima facie case of obviousness exists.  MPEP 2144.05 (I).


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select α ratio as claimed and as disclosed by Kinzelmann, motivated by the desire to eliminate presence of isocyanates in the polyurethane adhesive that are physiologically objectionable and to form a polyurethane adhesive of Higuchi. 


hexamethylene diisocyanate…isocyanatomethyl octanes (0039). 

As to claim 3, Higuchi discloses that the polyurethane resin composition can include additives such as a tackifier (0049-0050). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi, Daichi et al. (JP 2013-018856A) in view of Kinzelmann et al. (US 2013/0115405 A1) as applied to claim 3 above, and further in view of Kudo (US 5,646,229).

Higuchi is silent as to disclosing the tackifier of claim 4.

However, Kudo discloses a moisture curing hot melt adhesive containing urethane prepolymer (column 1, lines 10-15). Further, the hot melt adhesive of Kudo comprises a tackifying resin (column 2, lines 40-43, and column 4, lines 10-20). Moreover, as a tackifying resin, Kudo discloses saturated alicyclic hydrocarbon resins such as Arkon P-125 (Example 1) and Arkon P-100 (Example 6).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use any of the tackifying resins of Kudo, including the saturated alicyclic hydrocarbon resin, in the adhesive of Higuchi given that prima facie case of obviousness, and to further form heat curable polyurethane composition of Higuchi having a desired tack. MPEP 2144.07.

Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi, Daichi et al. (JP 2013-018856A) in view of Kinzelmann et al. (US 2013/0115405 A1) as applied to claim 1 above, and further in view of Qiu et al. (US 2011/0003146 A1).

Higuchi is silent as to disclosing a plasticizer. 

However, Qui discloses a tri-component polyurethane adhesive composition (0001).  Further, Qiu discloses that the adhesive composition can include other components such as chain extenders, fillers, fibers, plasticizers….or internal lubricants (0083).   

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select any of the other components disclosed by Qiu, including a plasticizer in the adhesive of Higuchi, motivated by the desire to e.g. provide flexibility to an adhesive film formed from the polyurethane composition.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 6-8 of copending Application No. 15/778,629 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, and 6-8 of the reference application renders obvious claims 1-5 of the current application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 15/572,485 (reference application). Although the claims at issue are not identical, they claims 1-4 of the reference application renders obvious claims 1-5 of the current application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments

Applicant’s arguments submitted on October 7, 2020 have been considered but are not found persuasive. 

With respect to the 35 USC 103 rejection of claims 1-3 as being unpatentable over Higuchi, Daichi et al. (JP 2013-018856A) in view of Kinzelmann et al. (US 2013/0115405 A1), applicant submits that the amended claim 1 recites “the polyol component contained in the heat-curable polyurethane composition consisting of a polyol having an olefin skeleton”.  Applicant argues that polyol (A) in Higuchi must have hydrogenated dimer diol (a-1) and hydroxyl group terminated polybutadiene (a-2), thus bring different from the polyol component consisting of a polyol having an olefin skeleton in the amended claim 1.  Page 7 of the amendment. 

In response, the examiner respectfully submits following. The examiner acknowledges that Higuchi discloses a polyurethane resin composition comprising a containing a polyol component and a polyisocyanate component”. It is submitted that the recitation “containing” is synonymous with “comprising”, which renders the polyurethane composition open to presence of other elements including other polyols. MPEP 2111.03 (I). Accordingly, hydrogenated dimer diol of Higuchi is not excluded from the claimed polyurethane composition.   Accordingly, applicant’s argument is not persuasive. 

Applicant argues that Kinzelmann fails to disclose that the polyols for making the thermoplastic polyurethane adhesive contains only polyolefin polyols.  According to applicant, polyols such as polyester diol which is not a polyolefin polyol were used in examples of Kinzelmann.  Applicant argues that polyols for making the thermoplastic polyurethane adhesive of Kinzelmann is different from the polyol component consisting of a polyol having an olefin skeleton in the amended claim 1.  Page 7 of the amendment. 

In response, the examiner respectfully submits that while Kinzelmann do not disclose all the features of the present claimed invention, Kinzelmann is used as teaching reference, and therefore, it is not necessary for this secondary reference to 

With respect to the 35 USC 103 rejection of claim 4 as being unpatentable over Higuchi, Daichi et al. (JP 2013-018856A) in view of Kinzelmann et al. (US 2013/0115405 A1) as applied to claim 3 above, and further in view of Kudo (US 5,646,229), applicant argues that Kudo has no teaching about using polyolefin polyols.  Page 7 of the amendment.

In response, the examiner respectfully submits that while Kudo do not disclose all the features of the present claimed invention, Kudo is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention.  Rather this reference teaches a certain concept, namely the tackifier resin of claim 4 and in combination with the primary reference, discloses the presently claimed invention.  Accordingly, applicant’s argument is not persuasive. 

With respect to the 35 USC 103 rejection of claim 5 as being unpatentable over Higuchi, Daichi et al. (JP 2013-018856A) in view of Kinzelmann et al. (US 2013/0115405 A1) as applied to claim 1 above, and further in view of Qiu et al. (US 2011/0003146 A1), applicant argues that Qui fails to teach that the polyols for the tri-

In response, the examiner respectfully submits that while Qui do not disclose all the features of the present claimed invention, Qui is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention.  Rather this reference teaches a certain concept, namely the plasticizer of claim 5 and in combination with the primary reference, discloses the presently claimed invention.  Accordingly, applicant’s argument is not persuasive. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
April 5, 2021